Case 3:13-cv-30125-PBS Document 415-2 Filed 10/17/18 Page 1 of 4




           DEFENDANTS’ EXHIBIT 2
        Case 3:13-cv-30125-PBS Document 415-2 Filed 10/17/18 Page 2 of 4



               SUMMARY OF OFFENSES, CRIMES AND CONVICTIONS
                      REFERENCED IN 8 U.S.C. § 1226(c)

       8 U.S.C. § 1226(c), INA § 236(c) provides that:

               The Attorney General shall take into custody any alien who is inadmissible by
               reason of having committed any offense covered in [INA] section 212(a)(2); is
               deportable by reason of having committed any offense covered in [INA] section
               237(a)(2)(A)(ii), (A)(iii), (B), (C), or (D); is deportable under [INA] section
               237(a)(2)(A)(i) on the basis of an offense for which the alien has been sentenced
               to a term of imprisonment of at least 1 year, or is inadmissible under [INA]
               section 212(a)(3)(B) or deportable under [INA] section 237(a)(4)(B), when the
               alien is released, without regard to whether the alien is released on parole,
               supervised release, or probation, and without regard to whether the alien may be
               arrested or imprisoned again for the same offense.

       Defendants hereby provide this non-exhaustive overview of offenses, crimes, and/or

convictions described under INA § 212(a)(2) and § 237(a)(2)(A), (B), (C), (D). Defendants

ultimately refer the Court to the statutory text for a more comprehensive review and specific

statutory definitions and cross-references.

INA § 212(a)(2), 8 U.S.C. § 1182(a)(2)
   • Crime Involving Moral Turpitude
   • Controlled Substance Offense
          o There is an exception for an alien who committed only one crime: when under 18
             years of age, and the crime was committed more than 5 years before the date of
             application for admission to the United States or, if the maximum possible penalty
             did not exceed imprisonment for one year and the alien was not sentenced to a
             term of imprisonment in excess of 6 months.
   • Multiple Criminal Convictions
          o For which the aggregate sentences to confinement were 5 years or more.
   • Controlled Substance Traffickers
   • Prostitution and Commercialized Vice
   • Significant Traffickers in Persons
   • Money Laundering

INA § 237(a)(2)(A)(ii), 8 U.S.C. § 1227(a)(2)(A)(ii)
   • Multiple Criminal Convictions for two or more Crimes Involving Moral Turpitude, not
      arising out of a single scheme
       Case 3:13-cv-30125-PBS Document 415-2 Filed 10/17/18 Page 3 of 4



INA § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii)
   • Aggravated Felony
          o As defined by INA § 101(a)(43)(A)-(U); 8 U.S.C. 1101(a)(43)(A)-(U) including:
             (A) Murder, Rape, or Sexual Abuse of a Minor;
             (B) Trafficking in Controlled Substance;
             (C) Trafficking in Firearms, Destructive Devices or Explosive Materials;
             (D) Offense relating to Money Laundering that exceeds $10,000;
             (E) Offense relating to explosive materials offenses or firearms;
             (F) Crime of Violence with a term of imprisonment of at least 1 year;
             (G) Theft or Burglary offense with a term of imprisonment at least 1 year;
             (H) Offense relating to Ransom;
             (I) Offense relating to Child Pornography);
             (J) Offense relating to Racketeer influenced corrupt organizations
             (K) Offense relating to Prostitution or Peonage, Slavery, Involuntary Servitude,
                     and Trafficking in Persons);
             (L) Offense relating to National Defense Information, Disclosure of Classified
                     Information, Sabotage, or Treason;
             (M) Offense that involves Fraud or Deceit in which the loss to the victim or
                     victims exceeds $10,000; or that relates to Tax Evasion in which the
                     revenue loss to the Government exceeds $10,000;
             (N) Offense relating to Alien Smuggling;
             (O) Offense described in section 275(a) or 276 committed by an alien who was
                     previously deported on the basis of a conviction for an offense described
                     in another subparagraph of this paragraph;
             (P) Offense of Falsely Making, Forging, Counterfeiting, Mutilating, or Altering a
                     Passport or relating to Document Fraud, and for which the term of
                     imprisonment is at least 12 months;
             (Q) Offense relating to a Failure to Appear by a defendant for service of sentence
                     if the underlying offense is punishable by imprisonment for a term of 5
                     years or more;
             (R) Offense relating to Commercial Bribery, Counterfeiting, Forgery, or
                     Trafficking in vehicles the identification numbers of which have been
                     altered for which the term of imprisonment is at least one year;
             (S) Offense relating to Obstruction of Justice, Perjury or Subornation of Perjury,
                     or Bribery of a Witness, for which the term of imprisonment is at least one
                     year;
             (T) Offense relating to a Failure to Appear before a court pursuant to a court
                     order to answer to or dispose of a charge of a felony for which a sentence
                     of 2 years’ imprisonment or more may be imposed;
             (U) Attempt or Conspiracy to commit an offense described in this paragraph.

INA § 237(a)(2)(B), 8 U.S.C. § 1227(a)(2)(B)
   • Controlled Substance Conviction
          o Except single offense of possession for own use of 30 grams or less of marijuana.
       Case 3:13-cv-30125-PBS Document 415-2 Filed 10/17/18 Page 4 of 4



INA § 237(a)(2)(C), 8 U.S.C. § 1227(a)(2)(C)
   • Certain Firearm Offenses

INA § 237(a)(2)(D), 8 U.S.C. § 1227(a)(2)(D)
   • Miscellaneous Crimes
          o Any alien who at any time has been convicted of, or has been so convicted of a
             conspiracy or attempt to violate (i) any offense under chapter 37 (relating to
             espionage), chapter 105 (relating to sabotage), or chapter 115 (relating to treason
             and sedition) of title 18, United States Code, for which a term of imprisonment of
             five or more years may be imposed; (ii) any offense under section 871 or 960 of
             title 18, United States Code; (iii) a violation of any provision of the Military
             Selective Service Act (50 U.S.C. App. 451 et seq.) or the Trading With the
             Enemy Act (50 U.S.C. App. 1 et seq.); or (iv) a violation of section 215 or 278
             of this Act.
